Citation Nr: 1045015	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-30 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD), from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:  National Association of County 
Veterans Service
                                           Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and [redacted]


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1965 to September 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision by the RO which granted 
service connection for PTSD, subsequently rated 30 percent 
disabling; effective from December 15, 2006, the date of receipt 
of claim.  38 C.F.R. § 3.400(b)(2).  In September 2010, a hearing 
was held at the RO before the undersigned acting member of the 
Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  Since service connection was established, the Veteran's PTSD 
has been manifested by complaints of sleep disturbance, 
depression, hypervigilance, and irritability.  

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, 
Part 4, Diagnostic Codes 9411-9440 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Prior to initial adjudication of 
the Veteran's claims, a letter dated in January 2007 fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) (where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
have been obtained and associated with the claims file.  The 
Veteran was also examined by VA during the pendency of this 
appeal, and testified at a hearing before the undersigned at the 
RO in September 2010.  The Veteran has not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and has not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

Based on a review of the claims file, the Board finds that there 
is no indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and not 
part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2010).  Separate [staged] ratings may be 
assigned for separate periods of time based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where PTSD results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent rating is 
assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships, a 70 percent 
rating is for assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships, a 50 percent rating is awarded.  

Where PTSD results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events), a 30 percent rating is 
awarded.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

Factual Background & Analysis

The Veteran contends that his PTSD is more severe than is 
reflected in the 30 percent evaluation currently assigned.  The 
Veteran reported recurring nightmares, intrusive thoughts and 
sleep disturbance and believes that his PTSD would be more 
appropriately rated at 50 percent disabling.  

Upon review of the evidentiary record, the Board notes that the 
Veteran's complaints and the clinical findings on the January 
2007 VA examination and the various VA and private outpatient 
notes during the pendency of this appeal were not materially 
different.  While the Veteran reported nightmares, 
hypervigilance, irritability, anxiety and depression, the medical 
reports showed that he was consistently alert and well-oriented.  
His speech and thought processes were always coherent, logical, 
relevant, and goal directed, and there was no evidence of gross 
cognitive impairment, suicidal or homicidal ideations, or any 
serious psychiatric symptoms.  

At his initial VA psychiatric evaluation in January 2007, the 
examiner indicated that the claims file was reviewed and included 
a description of the Veteran's complaints, medical history and 
the finding on examination.  The Veteran reported occasional 
nightmares, some anxiety, and hypervigilance off and on for many 
years but said that they were mild in nature.  He was employed 
full-time with the railroad and reported no problems at work.  He 
reported some alcohol dependence and marijuana use in the past as 
a means of self-medication.  He has a good relationship with his 
wife and children and said that he liked to keep in contact with 
friends and relatives.  He used to play handball, but doesn't do 
that anymore and spends his free time mostly at home.  He was 
currently recuperating from prostate surgery.  

On mental status examination, the Veteran was casually dressed 
and cooperative throughout the interview.  His affect was 
appropriate, his speech normal and there was no evidence of any 
perceptual problems.  His thought process and content was normal 
and there was no suicidal or homicidal ideations.  The Veteran 
was well oriented and his insight, judgment, and impulse control 
was fair.  The diagnosis was PTSD and the Global Assessment of 
Functioning (GAF) score was 70.  

A private psychological examination report, dated in January 2007 
(two weeks prior to the VA examination), indicated that the 
Veteran worked for the railroad for 33 years and was a union 
representative for a while, but had been working as a trail van 
inspector for the past ten years and planned to retire at the end 
of the year.  The Veteran has been happily married for 36 years, 
and lived with his wife and four of their five children.  On 
mental status examination, the Veteran's range and affect was 
variable at times, being tearful, flat and angry.  He was 
casually dressed, alert and well oriented, and his thoughts were 
logical and coherent.  The Veteran reported that he drank alcohol 
occasionally, and that he had occasional nightmares, but said 
that he only remembered some of them.  They usually entailed some 
type of fighting with weapons or hand-to-hand.  Upon awakening 
from his nightmares he is fearful and hypervigilant, and said 
that he accidentally hit his wife a couple of times during his 
nightmares and that he felt guilty about it.  He reported poor 
sleep since service.  The diagnosis was PTSD and the examiner 
assigned a GAF score of 58.  

The Veteran's complaints and the clinical findings on a VA 
outpatient note in December 2007, and on private treatment 
reports, dated in September 2009 and 2010, were not materially 
different and indicated that the Veteran was seen by the private 
psychologist on a monthly basis.  The Veteran retired from his 
job with the railroad in late 2007, and reported that he had more 
time to think about his life and his memories of Vietnam.  The 
most recent private report in September 2010, indicated that the 
Veteran had a tendency to minimize and often used his sense of 
humor to diminish the significance of various events.  The 
examiner indicated that the Veteran's interactions outside of the 
family were limited to other veterans at the local VFW.  The 
Veteran reported that he also belonged to several other veteran's 
associations and socialized at those facilities.  

On mental status examination, the Veteran related in an open and 
direct manner.  His speech was clear and distinct, but at time 
could become overly productive.  There were no indications of any 
serious psychiatric symptoms of delusions, hallucinations, or 
thought disorder, and his thought processes were logical, 
coherent, relevant, and goal oriented.  The Veteran was well 
oriented, and said that his long-term memory was excellent, but 
complained of problems with short-term memory skills.  His affect 
was mildly constricted and his mood could become somewhat tense 
and depressed.  His impulse control was variable, but he 
presented with an intact ability for judgment and reasoning.  The 
GAF score was 48.  The GAF score on the VA outpatient note in 
December 2007 was 60, and on the private treatment note in 
September 2009 was 50.  

In this case, the Veteran's principal symptomatology is sleep 
disturbance.  He also reports occasional nightmares and some 
depression, anxiety, and irritability.  Despite these complaints, 
the Veteran worked full-time for the railroad for 34 years prior 
to retiring in 2007, and reported that he had no problems at 
work.  He has been happily married for over 40 years and has a 
good relationship with his wife and five grown children, four of 
whom still live at home.  The Veteran reported that he was active 
in raising his children and that he coached them in a number of 
sports when they were growing up.  At the personal hearing in 
September 2010, he testified that he doesn't attend family 
functions very often or hang out with his friends from school 
very much because he lived far away, but said that he does see 
his friends every couple of years.  In fact, on VA examination in 
2007, the Veteran reported that he liked to stay in contact with 
his friends and family members.  He is active at his local VFW, 
and belongs to at least two other veterans service organizations, 
and frequents them on a regular basis.  

The Veteran's complaints and the clinical findings on all of the 
medical reports of record during the pendency of this appeal were 
not materially different and showed no more than mild symptoms of 
PTSD.  While the Veteran reported sleep disturbance at night, he 
testified that he took a lot of naps.  The evidence does not 
reflect any decrease in his energy level or lack of motivation 
associated with his sleep disturbance or PTSD.  While the Veteran 
reported some short-term memory problems, he reported that his 
long-term memory was excellent.  Furthermore, none of the reports 
showed any impairment of judgment, abstract thinking or 
disturbance of motivation or mood.  There was no evidence of 
flattened affect, circumstantial, circumlocutory, stereotyped 
speech, or panic attacks.  In short, the clinical findings from 
the VA and private medical reports of record do not show the 
frequency, severity, or duration of psychiatric symptoms 
necessary for a rating of 50 percent or higher under the criteria 
cited above.  

The Board also observes that while the Veteran was assigned GAF 
scores of 58, 50 and 48 on the three private examinations from 
January 2007 to September 2010, respectively, the Veteran's 
complaints and the clinical findings on all three reports were 
essentially the same.  That is, the Veteran did not report any 
increase in his symptoms, nor did the reports reflect any 
material change in his daily activities or social interactions.  
The evidence in this case clearly shows that the Veteran has 
been, at all times, well oriented; that his thought processes 
were well organized and goal directed, and that his speech was 
relevant and coherent.  While the Veteran maintains monthly 
counseling sessions with his private psychologist, he does not 
take any medication and has not displayed any serious psychiatric 
symptoms.  

While a GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning, the Board is not required 
to assign a rating based merely on such scores.  The material 
question at issue is whether the Veteran has sufficient 
occupational and social impairment to disrupt his performance of 
occupational tasks to the extent set forth in the rating criteria 
described above for a higher evaluation of 50 percent or greater.  
38 C.F.R. § 4.130 (2010).  It must be remembered that disability 
ratings are intended to compensate reductions in earning capacity 
as a result of the specific disorder.  The percentage ratings are 
intended, as far as practicably can be determined, to compensate 
the average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (2010).  

While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one factor 
for consideration in assigning a rating in this case.  As 
outlined above, the Board finds that when all of the evidence and 
findings contained therein are considered, including the degree 
of functioning as evidenced by these reported scales, the Board 
concludes that the overall disability picture reflected in the 
evidence more nearly approximates the requirements for an 
evaluation no higher than 30 percent.  

Based on the above discussion, the Board concludes that the 
Veteran does not meet or nearly approximate the level of 
disability required for a rating in excess of 30 percent from the 
initial grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  As the preponderance of the evidence is against 
the claim, the appeal is denied.  

The Board has considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2010).  In this regard, the manifestations of the Veteran's 
psychiatric disorder are consistent with the schedular criteria, 
and there is no objective evidence that any manifestations 
related to his PTSD are unusual or exceptional.  In view of this, 
referral of this case for extraschedular consideration is not in 
order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 
337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a total rating based 
on individual unemployability (TDIU) is part of an increased 
rating claim when such claim is expressly raised by the Veteran 
or reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not 
expressly raised by the Veteran or reasonably raised by the 
record.  In this regard, the Veteran has not indicated, nor does 
the evidence otherwise show, that he is unemployed due to his 
PTSD.  The record shows that the Veteran retired in 2007, after 
34 years of full-time employment with the same railroad company.  
Accordingly, further consideration of a TDIU is not warranted.  


ORDER

An initial evaluation in excess of 30 percent for PTSD, is 
denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


